A judgment or decree concludes the parties only as to the grounds covered by it, and the facts necessary to uphold it.
Where a bill was filed by an heir-at-law against other heirs and devisees claiming under a will, alleging that the will, though duly executed, was in terms repugnant to law, and void, and praying that it might be declared void; and some of the defendants answered, admitting that they were advised and believed that the will, if duly executed, was nevertheless void; but the bill was dismissed on the ground that the will was not in its terms repugnant to law, or void, the question of its execution not being passed upon: Held, in a subsequent suit, that the defendants who had answered as stated above were not estopped from contesting the due execution of the will.